DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 10/14/2019.
	
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites “computer-readable storage medium”. Applicant’s Specification is silent as to the exact meaning of “computer-readable storage medium”. Giving the term its broadest reasonable interpretation, the term encompasses both non-transitory tangible medium 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chor (US 2012/0036226), in view of Tseng et al. (US 2012/0159308).

As to claims 1 and 7, Chor discloses the invention as claimed, including a method for enabling a URI, the method comprising: 
providing a URI Broker (200, Fig. 4) executed by a processor of a developer computer system (200, Fig. 4; ¶0027, “URI-service server 200 and publisher device 110 may comprise a single device”); 
generating, with the URI Broker, a URI scheme for a URI (410, Fig. 4; ¶0041, “Publisher 110 sends actionable data payload 405 to URI-service server 200, which generates 410 a unique URL associated with the data payload”; ¶0048, “URI-service
server 200 generates a URI”; ¶0050, “generating such a device-type-specific URI 
includes obtaining and using a device-type/payload-type mapping”); 
storing the URI scheme (415-417, Fig. 4; ¶0041, “URI-service server 200 stores 415, 417 in database 115 the data payload and the unique URL associated with the data payload”); 
embedding the URI into content (430, Fig. 4; ¶0044, “encoded with the unique URL) into at least one publication 401…publication 401 may comprise one of a run of printed publications, such as a magazines, flyers, brochures, catalogs, books”); and 
publishing the content for a user (401, Fig. 4; ¶0044; ¶0045, “a page of publication 401 or rendered as an electronic document on a display of a display device”); wherein the URI is configured to invoke functionality when selected by the user (¶0039; ¶0040; ¶0048; ¶0049, “the URI is to invoke a non-web-browser application”), wherein the functionality does not natively execute based on the URI (¶0039, “The actionable payload should invoke a non-web-browser application on the differing mobile device types, and the differing mobile device types require differing URI formats to invoke the intended non-web-browser application”; ¶0040, “the actionable data payload may include information such as contact information (for invoking address book or contact manager applications on the differing mobile device types), geo-location information (for invoking geo-mapping applications on the differing mobile device types), event information (for invoking calendar or appointment applications on the differing 

	Although Chor discloses that wherein the URI is configured to invoke functionality when selected by the user (¶0039; ¶0040; ¶0048; ¶0049), and user can launch application by invoking the application, which is well known in the art, Chor does not specifically disclose that wherein the URI is configured to launch functionality when selected by the user. Tseng discloses wherein the URI is configured to launch functionality when selected by the user (¶0023, “each clickable URL may correspond to a function in the UI library on the server or a link to a network resource… clicking on the component (activating its associated URL), a HTTP request may be sent to the server to invoke the library function or load the network resource corresponding to the clicked URL”; ¶0026; ¶0028, “if a user clicks on a camera button, the native application intercepts the request and makes calls to the operating system to launch a camera application and interface”). It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chor to include wherein the URI is configured to launch functionality when selected by the user, as taught by Teseng because it would enhance reliability of service delivery by providing the desired functionality or network resource corresponding to the clicked URL (¶0023; ¶0028).
	
As to claim 2, Chor discloses the method according to claim 1, wherein the content is one of a webpage, a document, and a first application (401, Fig. 4; ¶0044, “publication 401 may comprise one of a run of printed publications, such as a , and wherein the functionality is one of a web service, an application programming interface (API), and a second application (¶0039, “The actionable payload should invoke a non-web-browser application on the differing mobile device types, and the differing mobile device types require differing URI formats to invoke the intended non-web-browser application”; ¶0040, “the actionable data payload may include information such as contact information (for invoking address book or contact manager applications on the differing mobile device types), geo-location information (for invoking geo-mapping applications on the differing mobile device types), event information (for invoking calendar or appointment applications on the differing mobile device types)…”). 

As to claim 3, Chor discloses the method according to claim 1, wherein the URI is embedded in the content as metadata (¶0048; ¶0050, “the generated device-type-specific URI may comprise one kilobyte or more of data”; ¶0051; ¶0124). 

As to claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, Chor discloses the method according to claim 1, further comprising: creating a first preference for the functionality to invoke with the URI; and storing the URI scheme with the first preference in a data store associated with a server in communication with the developer computer system via a network, wherein the URI is configured to invoke the functionality based on the first preference (¶0096, “To handle the device-type-specific URIs listed in Table 3, a requesting device of one of the device types set out in Table 3 would make a request to the indicated device-type-
 
As to claim 5, Chor discloses the method according to claim 4, wherein user preference data overrides the first preference ((¶0096; ¶0097; ¶0098).

As to claim 6, Chor discloses the method according to claim 1, wherein the URI is associated with visual indicia in the content. (¶0118, “the unique URI according to one or more default image attributes (e.g., in a default color, in a default size, with a default caption…)”).

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Chor discloses a system, comprising: a processor of a developer computer system; and a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to perform functions  (Fig. 2; ¶0032; ¶0036).

As to claim 9, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above. 



As to claim 13, it is rejected for the same reasons set forth in claim 6 above. 

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Chor discloses a computer program product, comprising: a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured when executed by a processor of a developer computer system to perform functions (Fig. 2; ¶0032; ¶0036). 

As to claim 16, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above. 

As to claim 19, it is rejected for the same reasons set forth in claim 5 above.

As to claim 20, it is rejected for the same reasons set forth in claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2014/0136949), Arseniev et al. (US 2015/0143386), Wagner et al. (US 2014/0177839), Trifa et al. (US 2014/0181256), Constantinou (US 2013/0174031), Jung et al. (US 2008/0052347) disclose apparatus and method for matching protocols of embedded audio/video contents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 12, 2021